Dismissed and Memorandum Opinion filed June 23, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00324-CR

                    TRENARD DESEAN HILL, Appellant
                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 248th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1255969

                 MEMORANDUM                     OPINION


      Appellant was convicted of the offense of aggravated robbery with a deadly
weapon and sentenced to confinement for eighteen years in the Institutional
Division of the Texas Department of Criminal Justice on October 20, 2010.
Appellant’s notice of appeal was not filed until March 25, 2015.

      On May 29, 2015, we notified the parties the notice of appeal was untimely
filed and the appeal would be dismissed unless any party filed a response on or
before June 9, 2015, showing meritorious grounds for continuing the appeal. No
response has been filed.

      A defendant’s notice of appeal must be filed within thirty days after sentence
is imposed when the defendant has not filed a motion for new trial. See Tex. R.
App. P. 26.2(a)(1). A notice of appeal which complies with the requirements of
Rule 26 is essential to vest the court of appeals with jurisdiction. Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). If an appeal is not timely perfected,
a court of appeals does not obtain jurisdiction to address the merits of the appeal.
Under those circumstances it can take no action other than to dismiss the appeal.
Id.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices Christopher, Brown and Wise.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2